CORRECTED EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The Claims presented in the Corrected NOA dated 4/1/21 are allowable with the following change: 
Claim 2:
In Line 4, reference to “are removably received in,” should be “are movably received in,” to be consistent with the language in the claim. 
Claims 1-4, 6-8, and 21-22 and were determined to be allowable based on the claim amendments agreed to by the Examiner and Applicant's Representative.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANNE M KOZAK/Primary Examiner, Art Unit 3732